PER CURIAM.
(Order amending Rule 4.2(a) 32 F.S.A.)
Rule 4.2(a), Florida Appellate Rules [211 So.2d 198, 199 (Fla 1968)] is amended to read as follows, viz.:
“Appeals may be prosecuted in accordance with this rule from interlocutory orders in civil actions that, from the subject matter or relief sought, are such as formerly were cognizable in equity, *139from interlocutory orders relating to venue or jurisdiction over the person, from orders granting partial summary judgment on liability in civil actions, from decisions, orders or judgments entered in civil actions after final judgment except those relating to motions for new trial, rehearing or reconsideration, from orders granting or denying motions to vacate defaults and from orders granting or denying dismissal for lack of prosecution. Nothing in this rule shall preclude the review of an interlocutory order in a civil action on appeal from the final judgment as otherwise authorized by these rules. This rule shall not be construed as limiting or affecting the power of the district courts of appeal or the circuit courts in reviewing any appropriate interlocutory order by common law certiorari.”
This Order shall become effective Midnight, September 30, 1970.
It is so ordered.
ERVIN, C. J., and ROBERTS, DREW, THORNAL, CARLTON, ADKINS and BOYD, JJ., concur.